Pickaway App. No. 95CA10. This cause is pending before the court on appeal from the Court of Appeals for Pickaway County. On December 23, 1997, appellee filed a document titled “Notice of Supplemental Authority Being Filed.” Whereas the document does not consist of a list of citations to additional authorities as permitted by Section 7, Rule IX of the Supreme Court Rules of Practice, and is not otherwise permitted under the Rules of Practice as a filing after the completion of merit briefing,
IT IS ORDERED by the court, sua sponte, that the document titled “Notice of Supplemental Authority Being Filed” be, and hereby is, stricken.